DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 5/9/2022 is acknowledged.
Claims 1, 7, 9, 12, and 13 are amended.
Claims 2, 3, 5, 6, 8, 10, and 11 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 5/9/2022 are entered for prosecution. Claims 1, 7, 9, and 12-18 remain pending in the application. 

Drawings
The drawings are objected to because
In Fig. 1, the two base stations that the terminal is connected should be each labeled as “DU of base station”, respective, which is then connected to the “CU of base station” in accordance with the description in para. [0003].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via an email authorization from Kenneth C. Cheney (Reg. No.: 61,841) on 6/29/2022.

	The application has been amended as follows:
	In the claim:

1. (Currently amended) A data transmission method, comprising: 
detecting, by a distributed unit (DU) of an offload base station, link quality degradation of a connection to a terminal; 
sending, by the DU of the offload base station, a link quality degradation message to a centralized unit (CU) of the offload base station, wherein the link quality degradation message carries a serial number of data successfully transmitted by the DU of the offload base station; and
sending, by the CU of the offload base station, the link quality degradation message to [[the]] a CU of an anchor base station, wherein the link quality degradation message is used for the CU of the anchor base station to determine the data unsuccessfully transmitted by the DU of the offload base station according to the serial number, stop sending data to be transmitted to the offload base station and transmit the data unsuccessfully transmitted by the DU of the offload base station to the terminal, wherein the anchor base station is a CU/DU integrated architecture.

7. (Currently amended) The method of claim 1, wherein after sending, by the offload base station, the link quality degradation message to the CU of the anchor base station, the method further comprises: 
detecting, by the DU of the offload base station, that a link of the connection to the terminal has resumed to normal; 
sending, by the DU of the offload base station to the CU of the offload base station, a resume message that the link has resumed to normal; and 
sending, by the CU of the offload base station, the resume message to the CU of the anchor base station, wherein the resume message is used for the CU of the anchor base station to resume sending the data to be transmitted to the offload base station.

9. (Currently amended) A data transmission method, comprising: 
receiving, by a centralized unit (CU) of an anchor base station, a link quality degradation message from a successfully transmitted by a distributed unit (DU) of the offload base station, and the anchor base station is a CU/DU integrated architecture; 
determining, by the CU of the anchor base station, the data unsuccessfully transmitted by the DU of the offload base station according to the serial number; and 
stopping sending, by the CU of the anchor base station, data to be transmitted to the offload base station and sending the data unsuccessfully transmitted by the DU of the offload base station to a terminal.

12. (Currently amended) The method of claim 9, wherein after determining the data unsuccessfully transmitted by the DU of the offload base station according to the serial number, stopping sending the data to be transmitted to the offload base station and sending the data unsuccessfully transmitted by the DU of the offload base station to the terminal, the method further comprises: 
receiving, by the CU of the anchor base station, a resume message from the CU of the offload base station, wherein the resume message is sent from the DU of the offload base station to the CU of the offload base station after the DU of the offload base station detects that a link connection to the terminal has resumed to normal; and 
resuming, by the CU of the anchor base station, sending the data to be transmitted to the offload base station according to the resume message.

13. (Currently amended) A data transmission apparatus, applied to an offload base station, comprising: 
a processor; and 
a memory for storing instructions executable by the processor; 
a detection module, which is configured in a distributed unit (DU) of the offload base station and to detect link quality degradation of a connection to a terminal; 
a message sending module, which is configured in the DU of the offload base station and to send a link quality degradation message to a centralized unit (CU) of the offload base station, wherein the link quality degradation message carries a serial number of data successfully transmitted by the DU of the offload base station; and 
a sending module, which is configured in the CU of the offload base station and to send the link quality degradation message to [[the]] a CU of an anchor base station, wherein the link quality degradation message is used for the CU of the anchor base station to determine the data unsuccessfully transmitted by the DU of the offload base station according to the serial number, stop sending data to be transmitted to the offload base station and transmit the data unsuccessfully transmitted by the DU of the offload base station to the terminal, wherein the anchor base station is a CU/DU integrated architecture.

14. (Currently amended) A data transmission apparatus, which is applied to an anchor base station, comprising: 
a processor; and 
a memory for storing instructions executable by the processor, 
the processor is configured to implement the method of claim 9.

Allowable Subject Matter
Claims 1, 7, 9, and 12-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, 13, and 14 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “…
detecting, by a distributed unit (DU) of an offload base station, link quality degradation of a connection to a terminal; and 
sending, by the DU of the offload base station, a link quality degradation message to a centralized unit (CU) of the offload base station, wherein the link quality degradation message carries a serial number of data successfully transmitted by the DU of the offload base station; and
sending, by the CU of the offload base station, the link quality degradation message to a CU of an anchor base station, wherein the link quality degradation message is used for the CU of the anchor base station to determine the data unsuccessfully transmitted by the DU of the offload base station according to the serial number, stop sending data to be transmitted to the offload base station and transmit the data unsuccessfully transmitted by the DU of the offload base station to the terminal, wherein the anchor base station is a CU/DU integrated architecture.” and in combination with other limitations recited in claim 1.
In claim 9, “…
receiving, by a centralized unit (CU) of an anchor base station, a link quality degradation message from a CU of an offload base station, wherein the link quality degradation message carries a serial number of data successfully transmitted by a distributed unit (DU) of the offload base station, and the anchor base station is a CU/DU integrated architecture; 
determining, by the CU of the anchor base station, the data unsuccessfully transmitted by the DU of the offload base station according to the serial number; and 
stopping sending, by the CU of the anchor base station, data to be transmitted to the offload base station and sending the data unsuccessfully transmitted by the DU of the offload base station to a terminal.” and in combination with other limitations recited in claim 9.
Claim 13 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 14.
Claim 14 recites similar features to claim 9 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 14.
Claims 7, 12, 15-18 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Applicant agreed and authorized for the Examiner’s amendments for further clarifications of the claim languages via an email authorization from Kenneth C. Cheney (Reg. No.: 61,841) on 6/29/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471